DETAILED ACTION

1.	Claims 1-16, 18-21 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S .C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achiwa et al. [ US Patent Application No 2003/0110190 ], in view of Shinohara et al. [ US Patent Application No 2013/0024421 ], and further in view of Basu et al. [ US Patent Application No 2003/0195940 ].

4.	As per claim 1, Achiwa discloses the invention as claimed including a computer-implemented method of managing a storage system that includes a plurality of on-premise storage units  [ i.e. offices have NAS devices ] [ Figure 1; and paragraphs 0026-0029 ], comprising:
determining, by a server [ i.e. the remote server site ] [ 106, Figure 1; and paragraph 0043 ], a utilization percentage of each on-premise storage unit of the plurality of on-premise storage units [ i.e. the SSP monitors the physical storage usage of the client ] [ paragraphs 0049, and 0065 ], 
comparing, by the server [ i.e. detection of a triggering event at the server site ] [ 302, Figure 3 ], the utilization percentage of a first on-premise storage unit of the plurality of on-premise storage units to a first threshold value [ i.e. triggering threshold value ] [ paragraphs 0059, and 0077 ], and
responsive to determining the utilization percentage of the first on-premise storage unit is greater than the first threshold value [ i.e. detection of a near-full condition (90% utilization of the total capacity of the disk might be used as a triggering threshold value) ] [ paragraphs 0049, 0077, and 0104; and claim 5 ], serially transferring, by the server, one or more files from the first on-premise storage unit to a remote server site [ i.e. files are moved one at a time from the storage client site to the storage server site ] until the utilization percentage of the first on-
Achiwa does not specifically disclose the server coupled to the plurality of on-premise storage units via a local area network (LAN), and a cloud storage.
Shinohara discloses the server coupled to the plurality of on-premise storage units via a local area network (LAN) [ 41, Figure 1; and paragraph 0068 ], and a cloud storage [ i.e. cloud computing system ] [ paragraphs 0011, and 0012 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Achiwa, and Shinohara because the teaching of Shinohara would enable to provide a file sharing service capable to answering to the needs of respective clients while preventing deterioration of performance of file accesses [ Shinohara, paragraph 0013 ].
Achiwa in view of Shinohara does not specifically disclose responsive to receiving, from a client, a request to read a file that is stored in the cloud storage, transferring, from the cloud storage to the first on-premise storage unit, the file and at least one other file belonging to a same user and created within a file system immediately before or after the file was created within the file system.
Basu discloses
responsive to receiving, from a client, a request to read a file that is stored in the cloud storage, transferring, from the cloud storage to the first on-premise storage unit [ i.e. if the CSA determines that a file requested by one of its clients is not available from the shared cache, it could initiate a download of that file into its local dedicated cache from the remote origin server ] 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Achiwa, Shinohara and Basu because the teaching of Basu would enable to preferch copies of objects from the shared cache, thereby reducing compute and idle cycles during times of peak load that would otherwise be required to get the object from the remote server [ Basu, paragraph 0011 ].

5.	As per claim 6, Achiwa in view of Shinohara and Basu discloses the method of claim 1, furthermore, Shinohara discloses the client coupled to the server and the plurality of on-premise storage units via the LAN [ i.e. LAN ] [ Figure 1; and paragraph 0068 ].  

6.	As per claim 7, Shinohara discloses wherein the file and the at least one other file are archival files [ i.e. download from archived system ] [ paragraphs 0099, and 0193 ].

7.	As per claim 8, Basu discloses prior to transferring the file and the at least one other file, sorting files belonging to the user that are stored in the cloud storage according to file creation time within the file system [ i.e. A, B, C, D and E ] [ paragraphs 00430048 ].

8.	As per claim 9, Achiwa in view of Shinohara and Basu discloses the method of claim 1, furthermore, Shinohara discloses responsive to determining the utilization percentage of the first -premise storage unit is equal to the first threshold value [ i.e. equal to ] [ Figure 38; and paragraph 0221 ].

9.	As per claim 10, Achiwa disclose wherein the determining of the utilization percentage of each of the plurality of on-premise storage units occurs continuously at a predetermined interval of time [ i.e. performed periodically ] [ paragraphs 0048, 0049, and 0077 ].

10.	As per claim 11, it is rejected for similar reasons as stated above in claim 1.

11.	As per claims 16, and 18, they are rejected for similar reasons as stated above in claims 6, and 8.

12.	As per claim 19, it is rejected for similar reasons as stated above in claim 9.

13.	As per claim 20, it is rejected for similar reasons as stated above in claim 1.


14.	Claims 2, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Achiwa et al. [ US Patent Application No 2003/0110190 ], in view of Shinohara et al. [ US Patent Application No 2013/0024421 ]., and further in view of Basu et al. [ US Patent Application No 2003/0195940 ], and Blong et al. [ US Patent Application No 2016/0192178 ].

15.	As per claim 2, Achiwa discloses the second threshold value is between about 10% to 30% utilization of the first on premise storage unit [ i.e. 20% ] [ paragraphs 0059, and 0082 ].  Achiwa in view of Shinohara, and Basu does not specifically disclose wherein: the first threshold value is between about 40% to 60% utilization of the first on-premise storage unit.  Blong discloses wherein: the first threshold value is between about 40% to 60% utilization of the first on-premise storage unit [ i.e. 50% ] [ paragraphs 0035, and 0054 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Achvia, Shinohara, Basu and Blong because the teaching of Blong would enable users to manage the division of storage, associated with the users, between cloud storage and local storage [ paragraph 0013 ].

16.	As per claim 12, it is rejected for similar reasons as stated above in claim 2.

17.	As per claim 21, Achiwa does not specifically disclose receiving, by the server, a first file for transfer to the first on-premise storage unit, the first file received from a client coupled to the server and the plurality of on-premise storage units via the LAN.  Shinohara discloses disclose receiving, by the server, a first file for transfer to the first on-premise storage unit, the first file received from a client coupled to the server and the plurality of on-premise storage units via the LAN [ i.e. if the client accesses a deleted file, the file must be rewritten into the NAS storage system from the cloud system ] [ paragraphs 0013, 0099, and 0193 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Achiwa, and Shinohara because the teaching of Shinohara would enable .

Allowable Subject Matter

18.	Claims 3-5, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

19.	Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-16, and 18-21 under Achiwa, Shinohara and Davis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Achiwa, Shinohara and Basu.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446